
	
		II
		Calendar No. 388
		110th CONGRESS
		1st Session
		H. R. 835
		[Report No.
		  110–126]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 28, 2007
			Received; read twice
			 and referred to the Committee on Indian
			 Affairs
		
		
			July 9, 2007
			Reported by
			 Mr. Dorgan, without
			 amendment
		
		
			July 25, 2007
			Referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs, pursuant to the order of May 27, 1988, for a period
			 not to exceed 60 days
		
		
			September 26, 2007
			Reported by Mr. Dodd,
			 without amendment
		
		AN ACT
		To reauthorize the programs of the
		  Department of Housing and Urban Development for housing assistance for Native
		  Hawaiians.
	
	
		1.Short titleThis Act may be cited as the
			 Hawaiian Homeownership Opportunity Act
			 of 2007.
		2.Authorization of appropriations for housing
			 assistanceSection 824 of the
			 Native American Housing Assistance and Self-Determination Act of 1996 (25
			 U.S.C. 4243), as added by section 513 of Public Law 106–569 (114 Stat. 2969),
			 is amended by striking fiscal years and all that follows and
			 inserting the following: fiscal years 2008, 2009, 2010, 2011 and
			 2012..
		3.Loan guarantees for Native Hawaiian
			 housingSection 184A of the
			 Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13b), as added
			 by section 514 of Public Law 106–569 (114 Stat. 2989), is amended as
			 follows:
			(1)Authorization of
			 appropriationsIn subsection
			 (j)(7), by striking fiscal years and all that follows and
			 inserting the following: fiscal years 2008, 2009, 2010, 2011 and
			 2012..
			(2)AuthorityIn subsection (b), by striking or as
			 a result of a lack of access to private financial markets.
			(3)Eligible housingIn subsection (c), by striking paragraph
			 (2) and inserting the following new paragraph:
				
					(2)Eligible housingThe loan will be used to construct,
				acquire, refinance, or rehabilitate 1- to 4-family dwellings that are standard
				housing and are located on Hawaiian Home
				Lands.
					.
			4.Eligibility of Department of Hawaiian Home
			 Lands for title VI loan guaranteesTitle VI of the Native American Housing
			 Assistance and Self-Determination Act of 1996 (25 U.S.C. 4191 et seq.) is
			 amended as follows:
			(1)HeadingIn the heading for the title, by inserting
			 and Native
			 Hawaiian after tribal.
			(2)Authority and requirementsIn section 601 (25 U.S.C. 4191)—
				(A)in subsection (a)—
					(i)by inserting or by the Department of
			 Hawaiian Home Lands, after tribal approval,; and
					(ii)by inserting or 810, as
			 applicable, after section 202; and
					(B)in subsection (c), by inserting or
			 VIII, as applicable before the period at the end.
				(3)Security and repaymentIn section 602 (25 U.S.C. 4192)—
				(A)in subsection (a)—
					(i)in the matter preceding paragraph (1), by
			 striking or housing entity and inserting , housing
			 entity, or Department of Hawaiian Home Lands; and
					(ii)in paragraph (3)—
						(I)by inserting or Department
			 after tribe;
						(II)by inserting or VIII, as
			 applicable, after title I; and
						(III)by inserting or 811(b), as
			 applicable before the semicolon; and
						(B)in subsection (b)(2), by striking or
			 housing entity and inserting , housing entity, or the Department
			 of Hawaiian Home Lands.
				(4)Payment of interestIn the first sentence of section 603 (25
			 U.S.C. 4193), by striking or housing entity and inserting
			 , housing entity, or the Department of Hawaiian Home
			 Lands.
			(5)Authorization of appropriations for credit
			 subsidyIn section 605(b) (25
			 U.S.C. 4195(b)), by striking 1997 through 2007 and inserting
			 2008 through 2012.
			
	
		September 26, 2007
		Reported without amendment
	
